LEVINE, J.
Epitomized Opinion
Original action in the Common Pleas wherein The Morris Plan Bank of Cleveland was plaintiff and Jacob Kinsner and Hannah Kins-ner were defendants. On May 8, 1919 the Bank contracted to. discount certain accounts that might thereafter be offered to' it by one Tisch and defendant Jacob Kinsner guaranteed the payment by Tisch of all such accounts. Tisch failed to make some of the payments and on May 1921 the bank sued Tisch anc Kinsner and received judgment for $2900. Before that suit, on March 21, 1921, after Tisch was in' default, Kinsner in consideration of love and affection transferred to his wife, Hannah, 6000 shares of stock.. The Bank brought this action asking that transfer of stock be set aside and the stock be sold for the.benefit of creditors. The defense was thai the transfer could not be regarded as constructively fraudulent, because Kinsner’s obligation to pay had not then matured. The case came on appeal to the Court of Appeals which held:
A transfer of property made other than for a valuable consideration is deemed constructively fraudulent as'against existing creditors.
The.moment that Tisch defaulted the obligation of Kinsner to pay arose and it dated back to May 8, 1919, the date of the contract. Decree for plaintiff.